Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 03/08/2021. Claims 1, 11, 12 have been amended. (Examiner respectfully notes Claim 5 is listed as currently amended, however it is not amended in the claims received on 03/08/2021). Claims 4, 9, 10, 15 and 19-20 have been canceled. Claims 1-3, 5-8, 11-14 and 16-18 are currently pending and have been addressed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-3 and 5-8 are directed to a method (i.e. a process). Claim 11 is directed to an apparatus (i.e. a machine). Claims 12-14 and 16-18 are directed to a computer program product (i.e. an article of manufacture). Thus, these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
Claims 1-3, 5-8, 11-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite:  receiving a career goal for a user from a user profile, wherein the user profile comprises personal preferences of the user; accessing user data sources comprising information related to at least one of the user, wherein the at least one activity comprises a career progression event, the at least one career progression event from the user data sources; … comprising the at least one career progression event and other career progression events … event details and enriching the event details with metadata, wherein the enriching comprises identifying, using heuristics, additional metadata related to the event by mapping event descriptions to skills and identifying, using the activity and based upon attributes of attendees of at least one similar past career progression event, at least one category of the at least -2-Atty. Docket No. IN920150243US1 (790.260) one career progression event, wherein the at least one category corresponds to a career path; mapping, using an opportunity aligner, the at least one career progression event to at least one of a plurality of career path and career path roles within a career path repository; identifying the at least one career progression event is aligned with the at least one career goal by determining an effectiveness score between the at least one career progression event and the at least one career goal, wherein the identifying comprises identifying the at least one similar past career progression event based on an event description of the current career progression event, wherein the determining the effectiveness score comprises identifying an amount of time at least one other user having previously attended the at least one career progression event took to achieve the career path goal after attending the at least one career progression event; wherein the identifying the at least one career progression event is aligned with the at least one career goal further comprises determining a relevance score between the at least one career progression event and the at least one career goal, wherein the determining the relevance score comprises: identifying at least one attribute associated with the at least one other user having previously attended the at least one career progression event; and determining an association between the at least one attribute of the at least one other user and the career path goal of the user, wherein the determining the association comprises extracting meta-data from the at least one career -3-Atty. Docket No. IN920150243US1 (790.260) progression event and ranking the at least one career progression event based upon a relevance of the at least one career progression event is a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims discuss determining career progression events for a user to attend and notifying a user of the career progression event), mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “receiving a career goal for a user”, “mapping, using an opportunity aligner, the at least one career progression event to at least one of a plurality of career path and career path roles”, “identifying the at least on career progression event is aligned with the at least one career goal”, “determining an effectiveness score”, “identifying an amount of time at least one other user having previously attended the at least one career progression event took to achieve the career path goal”, “determining a relevance score”, “identifying at least one attribute associated with the at least one other user having previously attended the at least one career progression determining an association between the at least one attribute of the at least one other user and the career path goal”, etc. Concepts performed in the human mind as mental processes because the steps of receiving, analyzing, transmitting and storing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components. The grouping of abstract ideas of mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claims recite: “determining an effectiveness score”, “determining a relevance score”, and “determining an influence score”.) That is, other than reciting a processor, an apparatus and a non-transitory computer program product, the claims are directed to providing a career progression event to recommend to a user. 	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, mental processes and mathematical concepts but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two:	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of determining a career progression event to recommend to a user by determining an effectiveness score, a relevance score and an influence score. In particular, the claim only recites the additional elements – a processor, computer readable storage medium, a computer program product. The additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform comparing said at least one career progression event to user career progression event preferences; providing comprises notifying said user by at least one notification selected from the group consisting of emails, calendar updates, social media notifications, text messages, and phone calls, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11 and 12.
Step 2B: 				With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification, Figure 7 and paragraph 0041 of the specification details “computer system/server 12' in computing node 10' is shown in the form of a general-purpose computing device. The components of computer system/server 12' may include, but are not limited to, at least one processor or processing unit 16', a system memory 28', and a bus 18' that couples various system components including system memory 28' to processor 16', and para 0039 “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems, server  computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor  how the computer performs the claimed abstract idea.  Therefore the processor and computer-readable media amount to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, dependent claims 2-3, 5-8, 13-14 and 16-18 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example comparing said at least one career progression event to user career progression event preferences; providing comprises notifying said user by at least one notification selected from the group consisting of emails, calendar updates, social media notifications, text messages, and phone calls. These limitations merely provide further transmitting, receiving, and analyzing of the career progression event which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are  functionality, claimed to perform the basic computer functions of: obtaining, processing, analyzing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to an apparatus or system are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keltner (US 2010/0312713 A1), hereinafter “Keltner”, in view of Barnfield et al. (US 2013/0212031 A1), hereinafter “Barnfield” and in view of Cheng et al. (US 2014/0244561 A1), hereinafter “Cheng”.
Regarding Claim 1, Keltner teaches A method of recommending career progression events, said method comprising: utilizing at least one processor to execute computer code that performs the steps of: receiving a career goal for a user from a user profile, wherein the user profile comprises personal preferences of the user; (Keltner, Abstract, discloses methods and systems for identifying career-related events for a user and receiving profile information of users. Keltner, Figure 1A. Further, Keltner, para 0031, discloses the computing device may be based on any of these processors, or any other processor.  Keltner, Figure 7, discloses a recommendation engine, the Request Including a Search Parameter Identifying At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information. Keltner, para 0009, discloses receiving career-related event that meet a career family, career path, role, goal, or company selected by the user.  Keltner, para 0049, discloses enhancement engine 202 is a component receiving data from users including, without limitation, identifications of career skills, career transitions, career paths, career-related personal information, and positional career information. Further, Keltner, para 0010, discloses the recommendation engine includes a user interface to display the career-related event to the user. Keltner, Figure 7, element 702, discloses receiving, by a Profile Generation Engine, an Identification of a User of a First Type and Information Associated with the User including an Identification of At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information. Further, Keltner, para 0088, discloses the matching engine can match users according to the priorities a user has assigned to objectives, as indicated in the user's profile.)	accessing user data sources comprising information related to at least one of the user, wherein the at least one activity comprises a career progression event, (Keltner, para 0082, discloses if the user indicates membership in a professional organization, the networking service can access the organization's website to identify leadership or committee positions the user holds or events the user has attended (recording user activities). Further, Keltner, para 0086, discloses event attendance and social media activity of users (recording user activities)) extracting, using an activity extractor, the at least one career progression event from the user data sources; (Keltner, para 0005, discloses the the extracting comprising generating an event dictionary comprising the at least one career progression event and other extracted career progression events, wherein the generating comprises extracting, using extraction techniques, event details and enriching the event details with metadata, wherein the enriching comprises identifying, using heuristics, additional metadata related to the event by mapping event descriptions to skills and identifying, using the activity extractor and based upon stored attributes of attendees of at least one similar past career progression event, at least one category of the at least one career progression event, wherein the at least one category corresponds to a career path; (Keltner, Figures 1A and 1B, discloses computer memory and storage. Keltner, Figure 10A, discloses an event dictionary for career progression event "Social Media and Professional Networking" with meta-data (As meta-data is data that describes other data). The name of the event is "Social Media and Professional Networking". The type of event is 'Professional Networking". The skill acquired is networking and the skill level is professional. The duration of the event is June 14, 2010 from 5pm - 7pm. The category of the event is networking; attendees at event, etc. Further, Keltner, Figure 9, discloses career progression events enriched with meta-data (Name of event, Duration of event, Attendees of event). Further, Keltner, para 0003, discloses professionals can attend career-related events, such as industry events, conferences, trade expos, and alumni or professional association meetings. Keltner, para 0077, discloses past events the user has attended, such as industry expos, industry events, and/or social or community events. Keltner, para 0057, discloses the profile database stores position progression information (event information). Keltner, Figure 7, discloses User of a First Type and a Second Type and Information Associated with the User including an Identification of At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information. Keltner, para 0004, 0008-0009, discloses attendees of the career-related event that meet a criterion (attributes) selected by the user; attendees of 	mapping, using an opportunity aligner, the at least one career progression event to at least one of a plurality of career path and career path roles within a career path repository; (Keltner, para 0097, discloses the recommendation engine 204 identifies match scores equal to or higher than a threshold match score. Keltner, para 0089, discloses Then, the recommendation and matching engine 204 can identify a career-related event attended by a threshold number of users matched to the user. The recommendation and matching engine 204 service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. If the profile generation and enhancement engine 202 observes that the user has been viewing or connecting to professionals at a more advanced career level than the user, the recommendation and matching engine 204 can identify an event with a threshold number of attendees at a more advanced career level in the user's career path or corporate recruiters seeking candidates at that career level. The recommendation and matching engine 204 can identify events with threshold numbers of attendees whose career paths match the user's own career progression interests.);	… wherein the identifying comprises identifying the at least one similar past career progression event based on an event description of the current career progression event … (Keltner, para 0003, discloses professionals can attend career-related events, such as industry events, conferences, trade expos, and alumni or professional association meetings. Keltner, para 0077, discloses past events the user has attended, such as industry expos, industry events, and/or social or community events. Keltner, Figures 1A and 1B, discloses computer with a memory and storage. Keltner, para 0057, discloses the profile database 210 stores position progression information (event information))	wherein the identifying the at least one career progression event is aligned with the at least one career goal further comprises determining a relevance score [[for]] between the at least one career progression event and the at least one career goal, wherein the determining the relevance score comprises: identifying at least one attribute associated with the at least one other user having previously attended the at least one career progression event; and (Keltner, para 0088, discloses The matching engine 204 can match users according to the priorities a user has assigned to Examiner is interpreting match score as a relevance score). Keltner, Figure 7, step 702, discloses receiving, by a Profile Generation Engine, an Identification of a User of a First Type Step 702 and Information Associated with the User including an Identification of At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information (Attributes of the user). Further, Keltner, Figure 8, step 822, discloses receiving, by a Profile Generation Engine, an Identification of a User of a First Type and Information Associated with the User including an Identification of At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information (Attributes of the user).  Users who meet the user's important objectives or more of the user's total objectives can obtain higher match scores. For example, if a user has indicated that career transitioning is a high priority but looking for business partners is a lower priority, the matching engine can weight more heavily users who have moved from the user's current career path to the user's aspirational career path. In this manner, such users can be deemed more advantageous matches that users with similar career roles, career levels, companies, and industries. If a user has prioritized a need for investment, the matching engine can weight investors more heavily than consultants or legal advisers when identifying matches for the user. If a user is looking for a job, the matching engine can weight advanced-stage professionals in the user's preferred sectors over investors, consultants, or legal advisers. Keltner, para 0097, discloses the user can request an enumeration of attendees of the career-related event that meet networking criteria based on the profile information of the user (Profile information contains attributes of a user.). In some embodiments, the display of an event permits a user to view the attendees that best meet the user's networking needs. Further, Keltner, para 0089, discloses then, the recommendation and matching engine 204 can identify a career-related event attended by a threshold number of users matched to the user. The recommendation and matching engine 204 service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. If the profile generation and enhancement 	determining an association between the at least one attribute of the at least one other user and the career path goal of the user, wherein the determining the association comprises extracting meta-data from the at least one career progression event and … based upon a relevance of the at least one career progression event toward the career path goal determined based upon the at least one attribute of the at least one other user, the extracted meta-data, and an attribute of the user; (As meta-data is data that provides information about other data, Keltner, para 0090, discloses identifying an event with a threshold number of attendees who can advance the user's education (education is data and an attribute of the user). For example, if the profile enhancing engine observes the user connecting to professionals in a career role that requires particular educational credentials (e.g., college, graduate, or professional degree (type of educational data, or meta-data)) or the user otherwise indicates an interest in the career role, the recommendation and matching engine 204 	wherein the identifying the at least one career progression event is aligned with the at least one career goal further comprises determining an influence … [[for]] between the at least one career progression event and the at least one career goal based upon networking opportunities associated with the at least one career progression event, wherein the determining the influence … is based upon the networking opportunities-3-Atty. Docket No. IN920150243US1 (790.260) and comprises: (Keltner, para 0097, discloses the user can request an enumeration of attendees of the career-related event that meet networking criteria based on the profile information of the user (Profile information contains attributes of a user.). In some embodiments, the display of an event permits a user to view the attendees that best meet the user's networking needs.	identifying a reach of the at least one career progression event, wherein the reach is based upon a corporate status of people attending the at least one career progression event; and identifying a volume of attendees scheduled to attend the at least one career progression event; (Keltner, Abstract, discloses identify a career-related event attended by a threshold number of users matched to the user, and display the career related event to the user. The server can also receive a selection of a career-related event from a user, receive a request for an enumeration of attendees of the career-related event according to a criterion, and identify attendees of the career related event. Keltner, para 0008, discloses receiving a request for an enumeration of attendees of the career-related event according to a criterion. The method also includes identifying attendees of the career related event that meet the criterion. The method also includes displaying the identified attendees to the user.  Keltner, para 0009, discloses receiving a request for an enumeration of attendees can include receiving a request for an enumeration of attendees of the career-related event that meet networking criteria based on the profile Examiner is interpreting these roles as the users corporate status). In the embodiment of FIG. l0C, a user can request an enumeration of attendees with particular goals by selecting one or more goals from the list (e.g., looking for a job, advice, business partners, consultants, investments). In the embodiment of FIG. l0D, a user can request an enumeration of attendees associated with particular companies by selecting companies from a list. Although the embodiments of FIGS. 10A-10D display the criteria with check-boxes, any user interface for selecting a criterion (e.g., drop-down menu, radio button) can be used. Further, a user can select more than one criterion. Further, Keltner, para 0097, discloses the user can request an enumeration of attendees of the career-related event that meet networking criteria based on the profile information of the user. In some embodiments, the display of an event permits a user to view the attendees that best meet the user's networking needs. In the embodiments depicted in FIG. l0A-l0D, a user can select a link to "Top Matches". Further, Keltner, para 0059, discloses Referring now to FIG. 7, a flow diagram depicting one embodiment of a method for identifying professional networking matches via an Internet platform.);	identifying the at least one career progression event is aligned with the at least one career goal by mapping the at least one career progression event to a career path comprising the at least one career goal utilizing the …, the relevance score, and the influence … and the at least one career progression event corresponds to the user preferences; (Keltner, para 0088, discloses the Examiner is interpreting match score as a relevance score).Keltner, para 0097, discloses the recommendation engine identifies match scores equal to or higher than a threshold match score. Keltner, para 0089, discloses the recommendation and matching engine can identify a career-related event. The recommendation and matching engine service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. The recommendation and matching engine  can identify events with threshold numbers of attendees whose career paths match the user's own career progression interests.);	providing the user a notification of the alignment of the at least one career progression event to the at least one career goal responsive to the identifying the alignment and the correspondence to the user preference (Keltner, Abstract, discloses identifying career-related events and displaying the career related event to the user. Keltner, para 0097, discloses the recommendation engine 204 identifies match scores equal to or higher than a threshold match score. Keltner, para 0092, discloses the recommendation and matching engine 204 can transmit information about the events to the user interface generation engine 206, and the user interface generation engine 206 can display the events to the user. In the embodiment of FIG. 9, the user interface generation engine 206 displays identified events in a single user interface 900. In some embodiments, the user interface generation engine integrates an invitation to the event with the display of the event. In other embodiments, the recommendation and matching engine 204 can send an invitation to the event to the user via e-mail, postal mail, or any other means of communication.).	While Keltner does teach identifying career progression events aligned with a user’s goals, Keltner does not appear to explicitly teach “identifying the at least one career progression event is aligned with the at least one career goal by determining an effectiveness … [[for]] between the at least one career progression event and the at least one career goal, wherein the determining the effectiveness … comprises[[:]] identifying an amount of time at least one other user having previously attended the at least one career progression event took to achieve the -2-Atty. Docket No. IN920150243US1 (790.260)career path goal after attending the at least one career progression event” and “ranking the at least one career progression event”. 	Barnfield, like Keltner, also teaches providing career related information to a user to progress in their career path (Barnfield, Abstract), teaches it is known in the art to determine and use the shortest amount of time to achieve a career goal for the career related information to the user (Barnfield, para 0010, discloses the career-related information may include an indication of a fast track path that may enable a user to attain the target career position in the shortest time (Examiner is interpreting a fast track path as effectiveness). Further, Barnfield, Para 0040, discloses the career path projector module then employs the worker profile information and the collected user information to construct one or more representations of various possible career paths a user may take to reach the specified target career position. Barnfield, para 0042, discloses For example, careers along a given career path that more closely match user preferences may be highlighted or labeled to distinguish careers or career steps that more closely match user preferences from those that do not closely match the specified user preferences. Furthermore, various types of or characteristics of career paths may be illustrated. For example, graphical features, such as different highlighting, sizing, and so on, may be used to illustrate fast track paths. Barnfield, para 0043, discloses For the purposes of the present discussion, a fast track path may be any career path that on average, in view of aggregated data, has resulted in a shorter time duration between a first career position and a target career position than a second career path. Further, See Barnfield, para 0035, 0036, 0065, 0066, 0084-0085.).	Further, Barnfield teaches it is known in the art to use analytics to display a ranked list of next jobs/roles (Barnfield, Figure 2, element 80). Further, Barnfield, Figure 4, element 106, discloses analytics discloses next step recommendation and para 0014, discloses enabling users to view and analyze career paths based on what has worked for others may assist users in planning for and achieving their career goals, thereby benefiting themselves and the organization for which they work. It would be obvious to one of ordinary skill in the art to rank events for a user to assist in planning for and achieving their career goals.  score and utilizing the scores.	Cheng, which like both Keltner and Barnfield, teaches providing career related information and recommendations to a user. Cheng teaches it is known in the art to use scores or metrics for achieving a professional goal (Cheng, para 0069, discloses the graphical element 690 displays the specific achievements or experiences that should be obtained by the member, such as achievement 692, along with a metric, score, or other information that identifies an importance or benefit for the member to obtain the achievement in order to reach the professional goal. (Examiner is interpreting this score or metric as any score or metric that is of importance (important including relevant, effective and influential)). Further, Cheng, para 0084, discloses the social network service may periodically execute algorithmic processes used to determine recommendations in response to goal information previously received from any member, using any information stored by the social network service at the time. Further, Cheng, para 0056-0058, discloses the career recommendation engine may compute a metric or score that indicates the strength of the statistical relationship between taking the recommended action or having the recommended attribute and achieving the professional goal.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Keltner and Barnfield invention to include scoring career progression events as taught by Cheng with the motivation to determine an importance or benefit for the user to obtain the achievement/attend the event in order to reach the professional goal (Cheng, para 0069). The Keltner invention, now incorporating the Barnfield and Cheng invention, has all the limitations of claim 1.
Regarding Claim 2, Keltner, now incorporating Barnfield and Cheng, teaches the method according to claim 1, and Keltner further teaches comprising building an event dictionary for said at least one extracted career progression event (Keltner, Figure 10A, discloses an event dictionary for career progression event "Social Media and Professional Networking". Event descriptions identify basic event details including type of event (professional networking), event duration (June 14, 2010 from 5pm - 7pm), attendees at event, etc.)
Regarding Claim 3, Keltner, now incorporating Barnfield and Cheng, teaches the method according to claim 1, and Keltner further teaches wherein said at least one extracted career progression event is enriched with meta-data comprising at least one member selected from the group consisting of name of event, type of event, skill acquired, skill level, duration, and category (Keltner, Figure 10A, discloses a career progression event with meta-data (data that describes other data). The name of the event is "Social Media and Professional Networking". The type of event is 'Professional Networking". The skill acquired is networking and the skill level is professional. The duration of the event is June 14, 2010 from 5pm - 7pm. The category of the event is networking. Further, Keltner, Figure 9, discloses career progression events enriched with meta-data (Name of event, Duration of event, Attendees of event)).
Regarding Claim 5, Keltner, now incorporating Barnfield and Cheng, teaches the method according to claim 1, and Keltner further teaches comprising comparing said at least one career progression event to (Keltner, Figure 2, discloses recommendation and matching engine. Keltner, para 0005, discloses identifying a career-related event attended by a threshold number of users matched to the user. The method also includes displaying the career-related event to the user) user career progression event preferences (Keltner, Figure 9, discloses career progression events which allow for user preferences such as the time of the event, the length of the event,  the type of event, the number of people that are attending the event, etc.).
Regarding Claim 6, Keltner, now incorporating Barnfield and Cheng, teaches the method according to claim 1, and Keltner further teaches wherein said providing comprises notifying said user by at least one notification selected from the group consisting of emails, calendar updates, social media notifications, text messages, and phone calls (Keltner, Abstract, discloses identifying career-related events and displaying/providing the career related event to the user.  Keltner, para 0007, discloses displaying the career related event can include sending an invitation to the career related event to the user. Keltner, Figure 1A, discloses a user telephone (phone calls and text messages), computer and network (emails, notifications). Keltner, para 0027, discloses the network may comprise mobile telephone networks and different types of data may be transmitted. Keltner, para 0037, discloses the computer 100 transmits text messages over a control channel between the computer 100 and a cell phone tower, which forwards the text messages to the recipient computer 100).
Regarding Claim 7, Keltner, now incorporating Barnfield and Cheng, teaches the method according to claim 1, and Keltner further teaches comprising determining, based upon said scored at least one extracted career progression event, a career progression plan for career progression and displaying said career progression plan to said user (Keltner, para 0049, discloses displaying information to support the career development and career progression of other professionals. Keltner, para 0057, discloses the profile database 210 stores position progression information. Keltner, para 0061, discloses career progression may include but is not limited to information on career skills, organizational influences on career progression, career transitions resulting from career progression, information on planning career paths, and new positions a user is interested in exploring to further progress in their career).
Regarding Claim 8, Keltner, now incorporating Barnfield and Cheng, teaches the method according to claim 7, and Keltner further teaches … based on extraction of at least one additional career progression event (Keltner, para 0005, discloses the present disclosure is directed to a method for identifying a career-related event for a user of a career development networking service to attend. Keltner, para 0049, discloses enhancement engine 202 is a component receiving data from users including, without limitation, identifications of career skills, career transitions, career paths, career-related personal information, and positional career information. Further, Keltner, para 0004, discloses identify events that career-related networking contacts will attend).“comprising updating said career progression plan”.	In the same field of endeavor, Cheng teaches comprising updating said career progression plan (Cheng, para 0083, discloses information could be used at a later time to determine a new recommendation relevant to the member's professional goal and the member may be notified of the new recommendation (updated career progression plan) via an updated web page displayed by the social network service 130, via an email message, and so on). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Keltner and Barnfield invention to include updating career progression plan as taught by Cheng with the motivation to determine a new or updated recommendation relevant to the member's professional goal (Cheng, para 0083).
Regarding Claim 11, Keltner teaches an apparatus for recommending career progression events, said apparatus comprising: at least one processor;-5-Atty. Docket No. IN920150243US1
(790.260) a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code that receives a career path goal for a user from a user profile, wherein the user profile comprises personal preferences of the user; (Keltner, Abstract, discloses methods and systems for identifying career-related events for a user and receiving profile information of users. Keltner, Figure 1A. Further, Keltner, para 0031, discloses the computing device may be based on any of these processors, or any other processor.  Keltner, Figure 7, discloses a recommendation engine, the Request Including a Search Parameter Identifying At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information. Keltner, para 0009, discloses receiving career-related event that meet a career family, career path, role, goal, or company selected by the user.  Keltner, para 0049, discloses enhancement engine 202 is a component receiving data from users including, without limitation, identifications of career skills, career transitions, career paths, career-related personal information, and positional career information. Further, Keltner, para 0010, discloses the recommendation engine includes 	 computer readable program code that accesses the user data sources comprising information related to at least one of the user, wherein the at least one activity comprises a career progression event, (Keltner, para 0082, discloses If the user indicates membership in a professional organization, the networking service can access the organization's website to identify leadership or committee positions the user holds or events the user has attended (recording user activities). Further, Keltner, para 0086, discloses event attendance and social media activity of users (recording user activities)) computer readable program code that extracts, using an activity extractor, the at least one career progression event from the user data sources; (Keltner, para 0005, discloses the present disclosure is directed to a method for identifying a career-related event for a user of a career development networking service to attend. Keltner, para 0049, discloses enhancement engine is a component receiving data from users including, without limitation, identifications of career skills, career transitions, career paths, career-related personal information, and positional career information. Further, Keltner, para 0004, discloses identify events that career-related networking contacts will attend);		the extracting comprising generating an event dictionary comprising the at least one career progression event and other extracted career progression events, wherein the generating comprises extracting, using extraction techniques, event details and enriching the event details with metadata, wherein the enriching comprises identifying, using heuristics, additional metadata related to the event by mapping event descriptions to skills and identifying, using the activity extractor and based upon stored attributes of attendees of at least one similar past career progression event, at least one category of the at least one career progression event, wherein the at least one category corresponds to a career path; (Keltner, Figures 1A and 1B, discloses computer memory and storage. Keltner, Figure 10A, discloses an event dictionary for career progression event 	computer readable program code that maps, using an opportunity aligner, the at least one career progression event to at least one of a plurality of career path and career path roles within a career path repository; (Keltner, para 0097, discloses the recommendation engine 204 identifies match scores equal to or higher than a threshold match score. Keltner, para 0089, discloses Then, the recommendation and matching engine 204 can identify a career-related event attended by a threshold number of users matched to the user. The recommendation and matching engine 204 service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. If the profile generation and enhancement engine 202 observes that the user has been viewing or connecting to professionals at a more advanced career level than the user, the recommendation and matching engine 204 can identify an event with a threshold number of attendees at a more advanced career level in the user's career path or corporate recruiters seeking candidates at that career level. The recommendation and matching engine 204 can identify events with threshold numbers of attendees 	… wherein the identifying comprises identifying the at least one similar past career progression event based on an event description of the current career progression event … (Keltner, para 0003, discloses professionals can attend career-related events, such as industry events, conferences, trade expos, and alumni or professional association meetings. Keltner, para 0077, discloses past events the user has attended, such as industry expos, industry events, and/or social or community events. Keltner, Figures 1A and 1B, discloses computer with a memory and storage. Keltner, para 0057, discloses the profile database 210 stores position progression information (event information))	wherein the identifying the at least one career progression event is aligned with the at least one career goal further comprises determining a relevance score [[for]] between the at least one career progression event and the at least one career goal, wherein the determining the relevance score comprises: identifying at least one attribute associated with the at least one other user having previously attended the at least one career progression event; and (Keltner, para 0088, discloses The matching engine 204 can match users according to the priorities a user has assigned to objectives, as indicated in the user's profile. In this manner, professionals who meet the user's most important objectives or a larger number of the user's objectives can be deemed more advantageous matches than professionals who meet fewer or less important objectives. In many embodiments, the matching engine computes a match score for each user in the profile database according to the user's profile information. (Examiner is interpreting match score as a relevance score). Keltner, Figure 7, step 702, discloses receiving, by a Profile Generation Engine, an Identification of a User of a First Type Step 702 and Information Associated with the User including an Identification of At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information (Attributes of the user). Further, Keltner, Figure 8, step 822, discloses receiving, by a Profile Generation Engine, an Identification of a User of a First Type and Information Associated with the User including an Identification of At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information (Attributes of the user).  Users who meet the user's important objectives or more of the user's total objectives can obtain higher match scores. For example, if a user has indicated that career transitioning is a high priority but looking for Profile information contains attributes of a user.). In some embodiments, the display of an event permits a user to view the attendees that best meet the user's networking needs. Further, Keltner, para 0089, discloses then, the recommendation and matching engine 204 can identify a career-related event attended by a threshold number of users matched to the user. The recommendation and matching engine 204 service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. If the profile generation and enhancement engine 202 observes that the user has been viewing or connecting to professionals at a more advanced career level than the user, the recommendation and matching engine 204 can identify an event with a threshold number of attendees at a more advanced career level in the user's career path or corporate recruiters seeking candidates at that career level. The recommendation and matching engine 204 can identify events with threshold numbers of attendees whose career paths match the user's own career progression interests. Further, Keltner, para 0090, discloses in some embodiments, the recommendation and matching engine 204 can identify an event with a threshold number of attendees who can advance the user's education. For example, if the profile enhancing engine 202 observes the user connecting to professionals in a career role that requires particular educational credentials (e.g., college, graduate, or professional degree) or the user otherwise indicates an interest in the career role, the recommendation and matching engine 204 can identify an event, such as a university information session, where the user can explore obtaining the educational credentials. Keltner, para 0091, discloses In further examples, if a user is looking for investment or partnership opportunities, the recommendation and matching engine can identify an event with a threshold number of attendees in leadership positions at companies in the same 	determining an association between the at least one attribute of the at least one other user and the career path goal of the user, wherein the determining the association comprises extracting meta-data from the at least one career progression event and … based upon a relevance of the at least one career progression event toward the career path goal determined based upon the at least one attribute of the at least one other user, the extracted meta-data, and an attribute of the user; (As meta-data is data that provides information about other data, Keltner, para 0090, discloses identifying an event with a threshold number of attendees who can advance the user's education (education is data and an attribute of the user). For example, if the profile enhancing engine observes the user connecting to professionals in a career role that requires particular educational credentials (e.g., college, graduate, or professional degree (type of educational data, or meta-data)) or the user otherwise indicates an interest in the career role, the recommendation and matching engine 204 can identify an event, such as a university information session, where the user can explore obtaining the educational credentials. Keltner, para 0091, discloses In further examples, if a user is looking for investment or partnership opportunities, the recommendation and matching engine can identify an event with a threshold number of attendees in leadership positions at companies in the same sector. Likewise, if a user is looking for business connections or potential sales opportunities with organizations in a certain sector, the recommendation and matching engine can identify an event with a threshold number of attendees in leadership positions at companies in the desired sector.);	wherein the identifying the at least one career progression event is aligned with the at least one career goal further comprises determining an influence … [[for]] between the at least one career progression event and the at least one career goal based upon networking opportunities associated with the at least one career progression event, wherein the determining the influence … is based upon the networking opportunities-3-Atty. Docket No. IN920150243US1 (790.260) and comprises: (Keltner, para 0097, discloses the user can request an enumeration of attendees of the career-related event that meet networking criteria based on the profile information of the user (Profile information contains attributes of a user.). In some embodiments, the display of an event permits a user to view the attendees that best meet the user's networking needs.);	identifying a reach of the at least one career progression event, wherein the reach is based upon a corporate status of people attending the at least one career progression event; and identifying a volume of attendees scheduled to attend the at least one career progression event; (Keltner, Abstract, discloses identify a career-related event attended by a threshold number of users matched to the user, and display the career related event to the user. The server can also receive a selection of a career-related event from a user, receive a request for an enumeration of attendees of the career-related event according to a criterion, and identify attendees of the career related event. Keltner, para 0008, discloses receiving a request for an enumeration of attendees of the career-related event according to a criterion. The method also includes identifying attendees of the career related event that meet the criterion. The method also includes displaying the identified attendees to the user.  Keltner, para 0009, discloses receiving a request for an enumeration of attendees can include receiving a request for an enumeration of attendees of the career-related event that meet networking criteria based on the profile information of the user; receiving a request for an enumeration of attendees of the career-related event that meet a criterion selected by the user; or receiving a request for an enumeration of attendees of the career-related event that meet a career family, career path, role, goal, or company selected by the user. Displaying the identified attendees can include highlighting the identified attendees. Keltner, para 0094, discloses When viewing information about the attendees of an event, the user can request an enumeration of attendees according to a criterion. In the embodiments of FIGS. 10A -10D, the user can select a tab corresponding to a category of criterion (e.g., role 1005, goal 1010, company 1015). Upon selection of a tab, the user interface generation engine 206 can display criteria in that category for the user to select. In the embodiment of FIG. l0B, a user can request an enumeration of attendees with a particular role by selecting criteria regarding career path (e.g., business advisor, business leadership, creative/design, customer operations, information technology), career family (e.g., company board, executive) and/or role (e.g., CEO, CTO, CFO) (Examiner is interpreting these roles as the users corporate status). In the embodiment of FIG. l0C, a user can request an enumeration of attendees with particular goals by selecting one or more goals from the list (e.g., looking for a job, advice, business partners, 	computer readable program code that identifies the at least one career progression event is aligned with the at least one career goal by mapping the at least one career progression event to a career path comprising the at least one career goal utilizing the …, the relevance score, and the influence … and the at least one career progression event corresponds to the user preferences; (Keltner, para 0088, discloses the matching engine can match users according to the priorities a user has assigned to objectives, as indicated in the user's profile. In this manner, professionals who meet the user's most important objectives or a larger number of the user's objectives can be deemed more advantageous matches than professionals who meet fewer or less important objectives. In many embodiments, the matching engine computes a match score for each user in the profile database according to the user's profile information. (Examiner is interpreting match score as a relevance score).Keltner, para 0097, discloses the recommendation engine identifies match scores equal to or higher than a threshold match score. Keltner, para 0089, discloses the recommendation and matching engine can identify a career-related event. The recommendation and matching engine service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. The recommendation and matching engine  can identify events with threshold numbers of attendees whose career paths match the user's own career progression interests.);	computer readable program code that provides the user a notification of the alignment of the at least one career progression event to the at least one career goal responsive to the identifying the alignment and the correspondence to the user preference (Keltner, Abstract, discloses identifying career-related events and displaying the career related event to the user. Keltner, para 0097, discloses the recommendation engine 204 identifies match scores equal to or higher than a threshold match score. Keltner, para 0092, discloses the recommendation and matching engine 204 can transmit information about the events to the user interface generation engine 206, and the user interface generation engine 206 can display the events to the user. In the embodiment of FIG. 9, the user interface generation engine 206 displays identified events in a single user interface 900. In some embodiments, the user interface generation engine integrates an invitation to the event with the display of the event. In other embodiments, the recommendation and matching engine 204 can send an invitation to the event to the user via e-mail, postal mail, or any other means of communication.).	While Keltner does teach identifying career progression events aligned with a user’s goals, Keltner does not appear to explicitly teach “computer readable program code that identifies the at least one career progression event is aligned with the at least one career goal by determining an effectiveness … [[for]] between the at least one career progression event and the at least one career goal, wherein the determining the effectiveness … comprises[[:]] identifying an amount of time at least one other user having previously attended the at least one career progression event took to achieve the -2-Atty. Docket No. IN920150243US1 (790.260)career path goal after attending the at least one career progression event” and “ranking the at least one career progression event”. 	Barnfield, like Keltner, also teaches providing career related information to a user to progress in their career path (Barnfield, Abstract), teaches it is known in the art to determine and use the shortest amount of time to achieve a career goal for the career related information to the user (Barnfield, para 0010, discloses the career-related information may include an indication of a fast track path that may enable a user to attain the target career position in the shortest time (Examiner is interpreting a fast track path as effectiveness). Further, Barnfield, Para 0040, discloses The career path projector module then employs the worker profile information and the collected user information to construct one or more representations of various possible career paths a user may take to reach the specified target career position. Barnfield, para 0042, discloses For example, careers along a given career path that more closely match user preferences may be highlighted, sized, or otherwise marked or labeled to distinguish fast track paths. Barnfield, para 0043, discloses For the purposes of the present discussion, a fast track path may be any career path that on average, in view of aggregated data, has resulted in a shorter time duration between a first career position and a target career position than a second career path. Further, See Barnfield, para 0035, 0036, 0065, 0066, 0084-0085.).	Further, Barnfield teaches it is known in the art to use analytics to display a ranked list of next jobs/roles (Barnfield, Figure 2, element 80). Further, Barnfield, Figure 4, element 106, discloses analytics discloses next step recommendation and para 0014, discloses enabling users to view and analyze career paths based on what has worked for others may assist users in planning for and achieving their career goals, thereby benefiting themselves and the organization for which they work. It would be obvious to one of ordinary skill in the art to rank events for a user to assist in planning for and achieving their career goals.  	Since both Barnfield and Keltner teach providing career related information to a user to progress their career goals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barnfield and Keltner, with the motivation to include in Keltner, effectiveness of a career goal by having a fast track path that enables a user to attain the target career position in the shortest time, as well as ranking events with the motivation to analyze career paths and assist users in planning for and achieving their career goals (Barnfield, para 0014).	While both Keltner and Barnfield teach providing career related information to a user, and Keltner teaches relevance score and influence and Barnfield teaches effectiveness, Keltner and Barnfield do not appear to explicitly teach score and utilizing the scores.	Cheng, which like both Keltner and Barnfield, teaches providing career related information and recommendations to a user. Cheng teaches it is known in the art to use scores or metrics for achieving a professional goal (Cheng, para 0069, discloses the graphical element 690 displays the specific achievements or experiences that should be obtained by the member, such as achievement 692, along with a metric, score, or other information that identifies an importance or benefit for the member to obtain Examiner is interpreting this score or metric as any score or metric that is of importance (important including relevant, effective and influential)). Further, Cheng, para 0084, discloses the social network service may periodically execute algorithmic processes used to determine recommendations in response to goal information previously received from any member, using any information stored by the social network service at the time. Further, Cheng, para 0056-0058, discloses the career recommendation engine may compute a metric or score that indicates the strength of the statistical relationship between taking the recommended action or having the recommended attribute and achieving the professional goal.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Keltner and Barnfield invention to include scoring career progression events as taught by Cheng with the motivation to determine an importance or benefit for the user to obtain the achievement/attend the event in order to reach the professional goal (Cheng, para 0069). The Keltner invention, now incorporating the Barnfield and Cheng invention, has all the limitations of claim 11.	 
Regarding Claim 12, Keltner teaches a computer program product for recommending career progression events, said computer program product comprising: a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code that receives a career path goal for a user from a user profile, wherein the user profile comprises personal preferences of the user; (Keltner, Abstract, discloses methods and systems for identifying career-related events for a user and receiving profile information of users. Keltner, Figure 1A. Further, Keltner, para 0031, discloses the computing device may be based on any of these processors, or any other processor.  Keltner, Figure 7, discloses a recommendation engine, the Request Including a Search Parameter Identifying At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information. Keltner, para 0009, discloses receiving career-related event that meet a career family, career path, role, goal, or company selected by the user.  Keltner, para 0049, discloses enhancement engine 202 is a component receiving data from users including, without limitation, identifications of career skills, career transitions, career paths, career-related personal information, and positional career information. Further, Keltner, para 0010, discloses the recommendation 	 computer readable program code that accesses the user data sources comprising information related to at least one of the user, wherein the at least one activity comprises a career progression event, (Keltner, para 0082, discloses If the user indicates membership in a professional organization, the networking service can access the organization's website to identify leadership or committee positions the user holds or events the user has attended (recording user activities). Further, Keltner, para 0086, discloses event attendance and social media activity of users (recording user activities)) computer readable program code that extracts, using an activity extractor, the at least one career progression event from the user data sources; (Keltner, para 0005, discloses the present disclosure is directed to a method for identifying a career-related event for a user of a career development networking service to attend. Keltner, para 0049, discloses enhancement engine is a component receiving data from users including, without limitation, identifications of career skills, career transitions, career paths, career-related personal information, and positional career information. Further, Keltner, para 0004, discloses identify events that career-related networking contacts will attend);		the extracting comprising generating an event dictionary comprising the at least one career progression event and other extracted career progression events, wherein the generating comprises extracting, using extraction techniques, event details and enriching the event details with metadata, wherein the enriching comprises identifying, using heuristics, additional metadata related to the event by mapping event descriptions to skills and identifying, using the activity extractor and based upon stored attributes of attendees of at least one similar past career progression event, at least one category of the at least one career progression event, wherein the at least one category corresponds to a career path; (Keltner, Figures 1A and 1B, discloses computer memory and storage. Keltner, Figure 10A, discloses an event dictionary for career progression event 	computer readable program code that maps, using an opportunity aligner, the at least one career progression event to at least one of a plurality of career path and career path roles within a career path repository; (Keltner, para 0097, discloses the recommendation engine 204 identifies match scores equal to or higher than a threshold match score. Keltner, para 0089, discloses Then, the recommendation and matching engine 204 can identify a career-related event attended by a threshold number of users matched to the user. The recommendation and matching engine 204 service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. If the profile generation and enhancement engine 202 observes that the user has been viewing or connecting to professionals at a more advanced career level than the user, the recommendation and matching engine 204 can identify an event with a threshold number of attendees at a more advanced career level in the user's career path or corporate recruiters seeking candidates at that career level. The recommendation and matching engine 204 can identify events with threshold numbers of attendees 	… wherein the identifying comprises identifying the at least one similar past career progression event based on an event description of the current career progression event … (Keltner, para 0003, discloses professionals can attend career-related events, such as industry events, conferences, trade expos, and alumni or professional association meetings. Keltner, para 0077, discloses past events the user has attended, such as industry expos, industry events, and/or social or community events. Keltner, Figures 1A and 1B, discloses computer with a memory and storage. Keltner, para 0057, discloses the profile database 210 stores position progression information (event information));	wherein the identifying the at least one career progression event is aligned with the at least one career goal further comprises determining a relevance score [[for]] between the at least one career progression event and the at least one career goal, wherein the determining the relevance score comprises: identifying at least one attribute associated with the at least one other user having previously attended the at least one career progression event; and (Keltner, para 0088, discloses The matching engine 204 can match users according to the priorities a user has assigned to objectives, as indicated in the user's profile. In this manner, professionals who meet the user's most important objectives or a larger number of the user's objectives can be deemed more advantageous matches than professionals who meet fewer or less important objectives. In many embodiments, the matching engine computes a match score for each user in the profile database according to the user's profile information. (Examiner is interpreting match score as a relevance score). Keltner, Figure 7, step 702, discloses receiving, by a Profile Generation Engine, an Identification of a User of a First Type Step 702 and Information Associated with the User including an Identification of At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information (Attributes of the user). Further, Keltner, Figure 8, step 822, discloses receiving, by a Profile Generation Engine, an Identification of a User of a First Type and Information Associated with the User including an Identification of At Least One Of: a Career Skill, a Career Transition, a Career Path, a Career-related Personal Characteristic, and Positional Career Information (Attributes of the user).  Users who meet the user's important objectives or more of the user's total objectives can obtain higher match scores. For example, if a user has indicated that career transitioning is a high priority but looking for Profile information contains attributes of a user.). In some embodiments, the display of an event permits a user to view the attendees that best meet the user's networking needs. Further, Keltner, para 0089, discloses then, the recommendation and matching engine 204 can identify a career-related event attended by a threshold number of users matched to the user. The recommendation and matching engine 204 service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. If the profile generation and enhancement engine 202 observes that the user has been viewing or connecting to professionals at a more advanced career level than the user, the recommendation and matching engine 204 can identify an event with a threshold number of attendees at a more advanced career level in the user's career path or corporate recruiters seeking candidates at that career level. The recommendation and matching engine 204 can identify events with threshold numbers of attendees whose career paths match the user's own career progression interests. Further, Keltner, para 0090, discloses in some embodiments, the recommendation and matching engine 204 can identify an event with a threshold number of attendees who can advance the user's education. For example, if the profile enhancing engine 202 observes the user connecting to professionals in a career role that requires particular educational credentials (e.g., college, graduate, or professional degree) or the user otherwise indicates an interest in the career role, the recommendation and matching engine 204 can identify an event, such as a university information session, where the user can explore obtaining the educational credentials. Keltner, para 0091, discloses In further examples, if a user is looking for investment or partnership opportunities, the recommendation and matching engine can identify an event with a threshold number of attendees in leadership positions at companies in the same 	determining an association between the at least one attribute of the at least one other user and the career path goal of the user, wherein the determining the association comprises extracting meta-data from the at least one career progression event and … based upon a relevance of the at least one career progression event toward the career path goal determined based upon the at least one attribute of the at least one other user, the extracted meta-data, and an attribute of the user; (As meta-data is data that provides information about other data, Keltner, para 0090, discloses identifying an event with a threshold number of attendees who can advance the user's education (education is data and an attribute of the user). For example, if the profile enhancing engine observes the user connecting to professionals in a career role that requires particular educational credentials (e.g., college, graduate, or professional degree (type of educational data, or meta-data)) or the user otherwise indicates an interest in the career role, the recommendation and matching engine 204 can identify an event, such as a university information session, where the user can explore obtaining the educational credentials. Keltner, para 0091, discloses In further examples, if a user is looking for investment or partnership opportunities, the recommendation and matching engine can identify an event with a threshold number of attendees in leadership positions at companies in the same sector. Likewise, if a user is looking for business connections or potential sales opportunities with organizations in a certain sector, the recommendation and matching engine can identify an event with a threshold number of attendees in leadership positions at companies in the desired sector.);	wherein the identifying the at least one career progression event is aligned with the at least one career goal further comprises determining an influence … [[for]] between the at least one career progression event and the at least one career goal based upon networking opportunities associated with the at least one career progression event, wherein the determining the influence … is based upon the networking opportunities-3-Atty. Docket No. IN920150243US1 (790.260) and comprises: (Keltner, para 0097, discloses the user can request an enumeration of attendees of the career-related event that meet networking criteria based on the profile information of the user (Profile information contains attributes of a user.). In some embodiments, the display of an event permits a user to view the attendees that best meet the user's networking needs.);	identifying a reach of the at least one career progression event, wherein the reach is based upon a corporate status of people attending the at least one career progression event; and identifying a volume of attendees scheduled to attend the at least one career progression event; (Keltner, Abstract, discloses identify a career-related event attended by a threshold number of users matched to the user, and display the career related event to the user. The server can also receive a selection of a career-related event from a user, receive a request for an enumeration of attendees of the career-related event according to a criterion, and identify attendees of the career related event. Keltner, para 0008, discloses receiving a request for an enumeration of attendees of the career-related event according to a criterion. The method also includes identifying attendees of the career related event that meet the criterion. The method also includes displaying the identified attendees to the user.  Keltner, para 0009, discloses receiving a request for an enumeration of attendees can include receiving a request for an enumeration of attendees of the career-related event that meet networking criteria based on the profile information of the user; receiving a request for an enumeration of attendees of the career-related event that meet a criterion selected by the user; or receiving a request for an enumeration of attendees of the career-related event that meet a career family, career path, role, goal, or company selected by the user. Displaying the identified attendees can include highlighting the identified attendees. Keltner, para 0094, discloses When viewing information about the attendees of an event, the user can request an enumeration of attendees according to a criterion. In the embodiments of FIGS. 10A -10D, the user can select a tab corresponding to a category of criterion (e.g., role 1005, goal 1010, company 1015). Upon selection of a tab, the user interface generation engine 206 can display criteria in that category for the user to select. In the embodiment of FIG. l0B, a user can request an enumeration of attendees with a particular role by selecting criteria regarding career path (e.g., business advisor, business leadership, creative/design, customer operations, information technology), career family (e.g., company board, executive) and/or role (e.g., CEO, CTO, CFO) (Examiner is interpreting these roles as the users corporate status). In the embodiment of FIG. l0C, a user can request an enumeration of attendees with particular goals by selecting one or more goals from the list (e.g., looking for a job, advice, business partners, 	computer readable program code that identifies the at least one career progression event is aligned with the at least one career goal by mapping the at least one career progression event to a career path comprising the at least one career goal utilizing the …, the relevance score, and the influence … and the at least one career progression event corresponds to the user preferences; (Keltner, para 0088, discloses the matching engine can match users according to the priorities a user has assigned to objectives, as indicated in the user's profile. In this manner, professionals who meet the user's most important objectives or a larger number of the user's objectives can be deemed more advantageous matches than professionals who meet fewer or less important objectives. In many embodiments, the matching engine computes a match score for each user in the profile database according to the user's profile information. (Examiner is interpreting match score as a relevance score).Keltner, para 0097, discloses the recommendation engine identifies match scores equal to or higher than a threshold match score. Keltner, para 0089, discloses the recommendation and matching engine can identify a career-related event. The recommendation and matching engine service can identify an event with a threshold number of attendees with comparable roles and career levels as the user. The recommendation and matching engine  can identify events with threshold numbers of attendees whose career paths match the user's own career progression interests.);	computer readable program code that provides the user a notification of the alignment of the at least one career progression event to the at least one career goal responsive to the identifying the alignment and the correspondence to the user preferences (Keltner, Abstract, discloses identifying career-related events and displaying the career related event to the user. Keltner, para 0097, discloses the recommendation engine 204 identifies match scores equal to or higher than a threshold match score. Keltner, para 0092, discloses the recommendation and matching engine 204 can transmit information about the events to the user interface generation engine 206, and the user interface generation engine 206 can display the events to the user. In the embodiment of FIG. 9, the user interface generation engine 206 displays identified events in a single user interface 900. In some embodiments, the user interface generation engine integrates an invitation to the event with the display of the event. In other embodiments, the recommendation and matching engine 204 can send an invitation to the event to the user via e-mail, postal mail, or any other means of communication.).	While Keltner does teach identifying career progression events aligned with a user’s goals, Keltner does not appear to explicitly teach “computer readable program code that identifies the at least one career progression event is aligned with the at least one career goal by determining an effectiveness … [[for]] between the at least one career progression event and the at least one career goal, wherein the determining the effectiveness … comprises[[:]] identifying an amount of time at least one other user having previously attended the at least one career progression event took to achieve the -2-Atty. Docket No. IN920150243US1 (790.260)career path goal after attending the at least one career progression event” and “ranking the at least one career progression event”. 	Barnfield, like Keltner, also teaches providing career related information to a user to progress in their career path (Barnfield, Abstract), teaches it is known in the art to determine and use the shortest amount of time to achieve a career goal for the career related information to the user (Barnfield, para 0010, discloses the career-related information may include an indication of a fast track path that may enable a user to attain the target career position in the shortest time (Examiner is interpreting a fast track path as effectiveness). Further, Barnfield, Para 0040, discloses The career path projector module then employs the worker profile information and the collected user information to construct one or more representations of various possible career paths a user may take to reach the specified target career position. Barnfield, para 0042, discloses For example, careers along a given career path that more closely match user preferences may be highlighted, sized, or otherwise marked or labeled to distinguish fast track paths. Barnfield, para 0043, discloses For the purposes of the present discussion, a fast track path may be any career path that on average, in view of aggregated data, has resulted in a shorter time duration between a first career position and a target career position than a second career path. Further, See Barnfield, para 0035, 0036, 0065, 0066, 0084-0085.).	Further, Barnfield teaches it is known in the art to use analytics to display a ranked list of next jobs/roles (Barnfield, Figure 2, element 80). Further, Barnfield, Figure 4, element 106, discloses analytics discloses next step recommendation and para 0014, discloses enabling users to view and analyze career paths based on what has worked for others may assist users in planning for and achieving their career goals, thereby benefiting themselves and the organization for which they work. It would be obvious to one of ordinary skill in the art to rank events for a user to assist in planning for and achieving their career goals.  	Since both Barnfield and Keltner teach providing career related information to a user to progress their career goals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barnfield and Keltner, with the motivation to include in Keltner, effectiveness of a career goal by having a fast track path that enables a user to attain the target career position in the shortest time, as well as ranking events with the motivation to analyze career paths and assist users in planning for and achieving their career goals (Barnfield, para 0014).	While both Keltner and Barnfield teach providing career related information to a user, and Keltner teaches relevance score and influence and Barnfield teaches effectiveness, Keltner and Barnfield do not appear to explicitly teach score and utilizing the scores.	Cheng, which like both Keltner and Barnfield, teaches providing career related information and recommendations to a user. Cheng teaches it is known in the art to use scores or metrics for achieving a professional goal (Cheng, para 0069, discloses the graphical element 690 displays the specific achievements or experiences that should be obtained by the member, such as achievement 692, along with a metric, score, or other information that identifies an importance or benefit for the member to obtain Examiner is interpreting this score or metric as any score or metric that is of importance (important including relevant, effective and influential)). Further, Cheng, para 0084, discloses the social network service may periodically execute algorithmic processes used to determine recommendations in response to goal information previously received from any member, using any information stored by the social network service at the time. Further, Cheng, para 0056-0058, discloses the career recommendation engine may compute a metric or score that indicates the strength of the statistical relationship between taking the recommended action or having the recommended attribute and achieving the professional goal.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Keltner and Barnfield invention to include scoring career progression events as taught by Cheng with the motivation to determine an importance or benefit for the user to obtain the achievement/attend the event in order to reach the professional goal (Cheng, para 0069). The Keltner invention, now incorporating the Barnfield and Cheng invention, has all the limitations of claim 12.	 
Regarding Claim 13, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 14, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 16, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 17, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 18, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.

Response to Arguments
Applicants arguments filed on 03/08/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Applicants arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following argument: 

As such, Applicant respectfully submits that the claims as originally presented and as currently amended are not directed to a judicial exception, particularly a method of organizing human activity. Additionally, Applicant respectfully submits that even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application, specifically, Applicant respectfully submits that the claims are directed to an application for generating an optimum career plan that dynamically organizes and schedules upcoming events to promote quicker career progression by mining a user's data sources and extracting any upcoming career progression events. 

Examiner respectfully disagrees. 
With respect to Applicants remarks “Applicant respectfully submits that the claims are directed to an application for generating an optimum career plan that dynamically organizes and schedules upcoming events”, Examiner respectfully disagrees as the claims do not schedule upcoming events, rather the claims provide a notification to a user identifying a career progression event. Examiner respectfully notes notifying a user of an event is not the same as scheduling an event. 

Applicant presented the following argument: 

Applicant respectfully submits that the claims are not directed toward any of these categories. The Office indicates that the claims are directed toward "methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions))." Office Action at p. 9. Applicant respectfully disagrees.  The claims are directed toward a system that allows for the production of an optimum career plan based on user preferences to promote quicker career progression. However, the crux of the claim is an algorithm that is able to analyze events and determine if they would aligned with a career goal of a user, not managing personal behaviors or relationships or interactions between people or computer components. The scoring and determination of the relevance of the event to the user provides hard data to be utilized by a system/user. The fact that the claims are related to employees and employee careers is simply an application of the algorithms. Thus, Applicant respectfully submits that the claims are not directed to managing the worker resources, and, therefore, are not directed to "managing personal behavior or relationships or interactions between people."

Examiner respectfully disagrees. 
As an initial matter, with respect to Applicants remark “the crux of the claim is an algorithm”, Examiner respectfully notes the originally-filed disclosure does not disclose any algorithms, rather the invention determines scores at a high level, without any specific algorithms. For example, Applicants specification, para 0031, merely recites “aforementioned scores (i.e. relevance, effectiveness, and influence) can be used to map a career progression event to a career path to produce an opportunity aligned activity. Furthermore, any one of the three scores used individually or in combination can produce an opportunity aligned activity”. This is a high-level, broad description of what the invention is supposed to do rather than how the results are achieved.  Examiner cannot identify any algorithm(s) that explains how the scores are determined.	Further, Examiner has updated the 101, and the claims fall under all three groupings of abstract ideas. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are directed to recommending career progression events to a user), mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, receiving a career goal for a user”, “mapping, using an opportunity aligner, the at least one career progression event to at least one of a plurality of career path and career path roles”, “identifying the at least on career progression event is aligned with the at least one career goal”, “determining an effectiveness score”, “identifying an amount of time at least one other user having previously attended the at least one career progression event took to achieve the career path goal”, “determining a relevance score”, “identifying at least one attribute associated with the at least one other user having previously attended the at least one career progression event”, “determining an association between the at least one attribute of the at least one other user and the career path goal”, etc. Concepts performed in the human mind as mental processes because the steps of receiving, analyzing, transmitting and storing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016))) but for the recitation of generic computer components. The grouping of abstract ideas of mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claims recite: “determining an effectiveness score”, “determining a relevance score”, and “determining an influence score”.)  Therefore Applicant remarks are found unpersuasive. 
Applicant presented the following argument: 

In the case that the claims do fall under the "certain methods of organizing human activity" grouping, which Applicant disagrees with, Applicant respectfully submits that the claims integrate the judicial exception into a practical application… In the event that the claims are directed to a judicial exception, this judicial exception is integrated into a very particular application within the claims and does not monopolize the judicial exception. The claims consist of multiple limitations that narrow the scope of the claims to a specific application. The claims include limitations for scoring a career progression event in three separate manners that will then be presented to a user when researching an event or when receipt of a notification describing an event is present. Further the system includes limitations for obtaining user profile data, extracting the user profile data, providing a notification to a user when a new event is detected, and producing a dynamically updated optimum career path. In other words, the claims do not "tie up" a particular technological field, but are rather directed toward a very particular application of any judicial exception. To allege that these claims would "monopolize the judicial exception," Revised Guidance, Section III.A.2, appears to be overreaching.

Examiner respectfully disagrees. 
With respect to integration of the abstract idea into a practical application, the computing elements (a processor, an apparatus, a computer program product and a non-transitory computer readable storage medium) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. Further, while the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification (See at least Spec, Fig 7, para 0039 and 0041) and found, the claimed invention does not demonstrate a technology rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Thus, Examiner finds that the claims recite the judicial exception of all three groupings of abstract ideas and is not integrated into a practical application.	
Applicant presented the following argument: 

The claimed limitations, on the other hand, are directed to an application for generating an optimum career plan that dynamically organizes and schedules upcoming events to promote quicker career progression by mining a user's data sources and extracting any upcoming career progression events. The system then determines if the event align with the user's career goals based on relevance, effectiveness and influence of the event. Therefore, events that are determined to share a high degree of similarity with a given career path are recommended. Then, based on the user's personal preferences, an optimum plan is created. Thus, Applicant respectfully submits that the claims represent an inventive concept, as the claims when analyzed in combination and as a whole, adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative of an inventive concept, per Revised Guidance. Accordingly, Applicant respectfully submits that, even in the event that the Office reaches Step 2B, the claims represent an inventive concept and are, thus, patent eligible.

Examiner respectfully disagrees. 
Examiner has reviewed all additional elements as a whole, both looking at elements individually and in combination. Further, Examiner has reviewed Applicants specification (See at least Figure 7 and para 0039 and 0041) and the computer elements are basic computer elements applied merely to carry out data processing such as, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. Therefore Applicants remarks are found unpersuasive. Please see MPEP 2106.05.


Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection and maintains the 103 rejection. 

Applicant presented the following argument: 
Applicant respectfully submits that the combined references fail to teach or suggest all claimed limitations, as is required… Applicant respectfully submits that Keltner is directed towards, "an internet based platform that enables professionals to acquire career related networking contacts efficiently, effectively and proactively." See Keltner at [0004]. A system further locates potential contacts that may be in the same field of a user, and based on the potential contacts a system is able to store contact information and trace events that these potential contacts may be attending. See Keltner at [0004] - [0010]. Applicant respectfully submits that locating potential contacts based upon information provided in a user profile is clearly distinguishable from the claimed limitations in the present application. For example, Keltner teaches "[m]atching the user can include matching the user with a group of users based on the enhanced profile information of the user and the profile information of the group of users." Keltner at [0007]. In other words, a user will get grouped into a section that includes users with similar profiles and then based on the similarities and the attendance rate of a group at an event, a system may recommend that a user attend in event. Applicant respectfully submits that located events based on the similarities between users is readily distinguishable from, "extracting the at least one career progression event from said user data sources;... scoring the at least one extracted career progression event based on the effectiveness score, the relevance score, and the influence score; and providing the user a notification of the at least one extracted career progression event responsive to determining that the at least one extracted career progression event has a score exceeding a predetermined threshold." Claim 1 (as previously presented). Rather than extracting an action and providing events based upon the three scoring types, Keltner utilizes the grouping of multiple similar profiles to later provide a notification describing an event a user should attend based upon the fact that similar users may be at the event. See Keltner at [0004] - [0010].

Examiner has given these remarks due consideration but the remarks are found unpersuasive. As an initial matter, the primary reference Keltner is directed to “Methods and Systems for identifying career-related events and prospective career-related networking contacts for a user of a career development networking service”, as in the title of Keltner and Abstract, as well as throughout the reference. With respect to Applicants remarks on scoring, the scores are at a high level, without any specific algorithms. While the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants specification and the invention determines scores at a high level, without any specific algorithms. For example, Applicants specification, para 0031, 

Applicant presented the following argument: 
The Office alleges that Barnfield overcomes the deficiencies of Keltner. Applicant respectfully disagrees. Applicant submits that the collection of employee, or user information, via a questionnaire (as is regularly referenced throughout the application) and the further manipulation of information being used in an anonymous method to potentially determine the correct next step for an employee is clearly distinguishable form, "[a] method of recommending career progression events." See Barnfield at Abstract; Claim 1(as previously presented). 
Applicant respectfully submits that, "receiving a career goal for a user from a user profile, wherein the user profile comprises personal preferences of the user; accessing user data sources comprising information associated with at least one career progression event, wherein the user data sources record user activities; extracting, using an activity extractor, the at least one career progression event from the user data sources," Claim 1(as previously presented), requires a system to perform multiple steps when collecting an employee's information to further determine the correct career path for an employee Barnfield discloses, "the step of acquiring user information further includes providing a questionnaire to a user and receiving questionnaire answers in response thereto." See Barnfield at [0008]. Applicant respectfully submits that even though a questionnaire may include information describing career goals for an employee, the collection method is clearly distinguishable from the receiving, accessing, and extracting needed to be performed in the current application. A questionnaire is a simple overview of what an employee may desire; whereas the collection methods disclosed in the Applicant's current application require syphoning through multiple sources to determine the best path for a career end-goal desired by the employee. 

Examiner respectfully disagrees. 
Applicant argues Barnfield discloses a “questionnaire” to a user and Applicant further argues
“a questionnaire is a simple overview of what an employee may desire”, Examiner respectfully notes while Barnfield does teach a questionnaire, Barnfield is not being relied on for this, so it is not germane to the point of the rejection. Barnfield is used to teach the shortest amount of time to achieve a career goal for a user. 

Applicant presented the following argument: 

Further, when, "mapping, using an opportunity aligner, the at least one career progression event to at least one of a plurality of career path and career path roles within a career path repository," Claim 1 (as previously presented), a system may utilize information present in one or multiple locations for, "identifying the at least one career progression event is aligned with the at least one career goal by determining an effectiveness score between the at least one career progression event and the at least one career goal, wherein the determining the effectiveness score comprises identifying an amount of time at least one other user having previously attended the at least one career progression event took to achieve the career path goal after attending the at least one career progression event," Claim 1 (as previously presented), in order to determine the correct next step for an employee. Employee identification is highly important when utilizing such methods. Regardless of how similar a career progression may be between multiple professionals, the likelihood that the professionals holding the same position took the same path to reach their position is highly unlikely. Thus, the identification of an employee when collecting information and further providing a recommendation for the next step to be taken must be identifiable to ascertain that the step to be taken is accurate with the employees career progression to that point. Barnfield discloses, the "use of anonymous worker information collected or aggregated from one or more ERP system components, in combination with the input from a user, to provide individualized customizable career-related information." See Barnfield at [0013]. Applicant respectfully submits that the use of anonymous information is clearly distinguishable from the claimed limitations.

Examiner respectfully disagrees. 
With respect to Applicants remarks on Barnfield collecting anonymous information, Barnfield 
Is not being relied on for this, so it is not germane to the point. Barnfield is used to teach the shortest amount of time to achieve a career goal for a user. Further, “mapping, using an opportunity aligner, the at least one career progression event to at least one of a plurality of career path and career path roles within a career path repository” is taught by the primary reference Keltner. Keltner throughout teaches recommending career related events to a user and identifies specific users based on their profile and career information (See at least Keltner, Figs 10A-10D, para 0004, 0097, 0089).


Applicant presented the following argument: 

Additionally, the Office Action includes, "[i]t would be obvious to one of ordinary skill in the art to rank events for a user to assist in planning for an achieving their career goals." Office Action at p. 19. Applicant respectfully submits traditional ranking methods may be utilized when determining a route to be completed; not limited to career progression. However, Applicant respectfully submits that the combination of the methods utilized to determine the correct steps for a career progression for a specific user who has already undergone one or more steps towards reaching their end-goal, and further weighing options based upon the produced relevance scores and influence scores as disclosed throughout the applicant's current application, is clearly not obvious. For example, the ability for a system to weigh the portions of a career progression that may have been completed, determine the one or more steps that may need to be taken to reach an end-goal, and further provide a ranking of the career progression steps a the may affect a specific individual, is clearly non-obvious.

Examiner respectfully disagrees. 
With respect to ranking events, Examiner has reviewed Applicants specification and “ranking” is merely mentioned in Applicants specification in para 0028, as it recites: “It is plausible that an event may map to more than one career path role. What is required is some kind of ranking system. So from the meta-data that are extracted from a particular event, the role, business level, and skill level of the people who have actually attended similar past events can be inferred. With this information, a ranking system can be constructed based on relevance of the activity toward the employee's desired career goal.” Examiner respectfully notes this is a high-level, broad description, with no specifics or details on any ranking system. As the specification discloses such a broad description and does not disclose any details on any ranking system or algorithms, Examiner respectfully finds Applicants remarks unpersuasive.	Therefore the Examiner asserts that the references when combined read over the claims as currently written, and as such the rejections have been updated and maintained.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jurney et al. US 2012/0226623 A1 – discussing in Abstract, Techniques for presenting career information are described. Consistent with some embodiments, the profile data of members of a Social network service is analyzed to generate a set of probabilities for use in predicting career transitions. Based on Some profile data (e.g., academic major, academic degree, desired industry, etc.) provided by a user, the derived probabilities are used to predict a set of job titles likely to be of interest to the user. By repeating this process, the user can generate a career path, 
Phelon et al. US 8,398,490 B1 – discussing a career management system and a virtual career path customized based on a particular player's current career position and career goals.
Martinez US 2016/0379516 A1 – discussing Disclosed is a computer implemented method of providing career path guidance. The method may include receiving historical data associated with a plurality of individuals. Further, the method may include analyzing the historical data in order to identify a plurality of career paths corresponding to the plurality of individuals. Further, each individual may be associated with one or more career paths. Additionally, a career path may include a plurality of milestones. Accordingly, the method may further include receiving a target career goal from a user and identifying one or more potential career paths from the plurality of career paths based on presence of one or more milestones associated with the target career goal in the one or more potential career paths. Accordingly, the method may further include presenting the one or more potential career paths to the user. Para 0069, discloses the platform may determine best career paths (e.g., shortest in time, lowest education cost, etc.). Para 0041, discloses the career path guidance platform may be used by individuals or companies to provide users with and understanding of possible career paths to reach a desired career goal. After gathering a host of information for individuals and their corresponding career paths, the platform may analyze the information to provide optimal paths (e.g., shortest time, least amount of relocation, etc.) to reach the desired career goal.
Menrad US 2016/0104259 A1 
Pham US 2015/0317760 A1 - An apparatus, computer-readable medium, and computer-implemented method for identifying a career path includes receiving, career-related information from a user, the career-related information including at least one of a career start point, a career end point, a career start location, and a career end location, selecting a plurality of career path records from a data store based at least in part on the career-related information received from the user, each of the plurality of career path records including a plurality of career points comprising a career path, grouping the plurality of career path records into career path clusters, each career path cluster corresponding to a unique career path, identifying a career path cluster in the career path clusters which contains the greatest number of career path records, the identified career path cluster having a corresponding career path, and transmitting information regarding the corresponding career path.
Pande US 2016/0379170 A1 – discussing A method and system for assessing a career profile of a candidate is disclosed. The system comprises a database configured to include a plurality of parameters and a plurality of scores respective to each parameter, a parser configured to parse the career profile to identify at least one parameter from the plurality of parameters within the career profile and an analytics engine configured to retrieve a score from the plurality of scores for the at least one parameter identified within the career profile, compute a score of at least one category based on the retrieved score, wherein the at least one category comprises the at least one parameter identified within the career profile, and provide feedback to the candidate on the career profile in accordance with the computed score of the at least one category.
Ziegler et al. US 2011/0312398 A1 – discussing tracking career progression based on user activities
Mohanty et al. US 9,953,277 B2 – discussing define a set of roles in a database. Each role of the set of roles indicates a functional job in the organization. The system comprises a planning module configured to create a career progression plan based on the set of roles.
Khetarpal et al. US 2008/0109299 A1 – discussing The present invention pertains to the computerized systems and methods for processing and evaluating employee career 
Savitsky et al. US 2005/0114203 A1 – discussing a career planning tool
Heyse et al. US 2005/0096973 A1 – discussing a comprehensive career plan.
Chriest et al. US 5,978,767 – discussing career development
Gordon US 9,547,832 B2 – discussing influence scores, identifying important people, klout score (i.e. reach, amplification, network impact (see e.g., URL klout.com/corp/kScore), and establishes that Lawrence's opinions carry significant weight across his expansive Social graph.
Stanton US 2013/0046826 A1 – discussing systems, and methods for controlling, enhancing, archiving, and analyzing Social media related to an event. 
KIRKHAM et al. US 2015/0170045 A1 – discussing event attendance prediction 
Guarraci et al. US 9,553,922 B1 – discussing media event based social networking interfaces
GRADY SMITH et al. US 2017/0236081 A1 – discussing relationships and interactions events
Borovoy et al. US 2007/0198324 A1 – discussing connections between and events attended by people.
SABET et al. (US 2016/0260044 A1) – discussing Sabet, Figures 13, 16, 17-21. Sabet, para 0032, discloses in one aspect, a method comprises enabling a person such as an individual or an organizational representative or a group of people to input data from disparate Sources and analyze the data using PAM to output, correlate, compare and quantify (Examiner is interpreting quantify as score) the impact of personal actions and interactions, correlated activities (meetings, meetings are events per Applicants specification para 0023), and personal performance for a specific time.
Mohler et al. US 2016/0321935 A1 – discussing Mohler, Abstract, discloses a goal optimization system. The system’s goal engine tracks the user progress towards the goal(s) and can calculate a score. Mohler, para 0052, discloses goal objects 105 reflect one or more objectives related to the participant. The goal engine 101 treats goal objects 105 as an evolving, persistent object that can have a duration over extended periods of time (e.g., weeks, years, decades, etc.). Mohler, Figure 1, represents a schematic of a data goal optimization ecosystem and element 105 discloses goal objects (goal objects are objects that have a duration over periods of time), goes into element 106 the life score (the score is a representative amount of time). Further, Mohler, para 0083, discloses the goal engine 101 can generate a score 106 for the participant based on the instantiated goal objects 105 (goal objects 105 as an object that can have a duration over extended periods of time (e.g., weeks, years, decades, etc.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629